19-23013-rdd         Doc 47     Filed 10/16/19      Entered 10/16/19 11:13:36             Main Document
                                                   Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                             Chapter 11

    53 STANHOPE LLC et al.,1                                          Case No. 19-23013 (RDD)

    Debtors.                                                          Jointly Administered



                SCHEDULING ORDER WITH RESPECT TO DISCOVERY AND
            BRIEFING SCHEDULE IN CONNECTION WITH BROOKLYN LENDER’S
             RULE 2004 APPLICATION AND CONFIRMATION OF THE DEBTORS’
                         PROPOSED PLAN OF REORGANIZATION

            On September 9, 2019, the Court held (1) a hearing with respect to approval of the Debtors’

proposed Disclosure Statement [Docket No. 30] (the “Disclosure Statement”) and (2) a conference

with respect to discovery sought by Brooklyn Lender LLC (“Brooklyn Lender”) pursuant to the

Order pursuant to Federal Rules of Bankruptcy Procedure 2004 and 9016 Authorizing Discovery

and Examination of the Debtors, Chaskiel Strulovitch, David Goldwasser, GC Realty Advisors,

Nachman Strulovitch, Chaskeil Jacobowitz and Joshua Wagshal [Docket No. 16] (the “2004

Application Order”). At the September 9, 2019 hearing the Court directed Brooklyn Lender and

the Debtors to agree upon a schedule with respect to (a) discovery sought by Brooklyn Lender

pursuant to the 2004 Application Order, (b) discovery sought by any parties in connection with

confirmation of the Plan of Reorganization [Docket No. 29] (the “Proposed Plan”) and (c) briefing

in connection with confirmation of the Proposed Plan. The Court has scheduled the hearing with



1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers
LLC (3901); 325 Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821);
92 South 4th St LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC
Holding 1 LLC (0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston
LLC (2673); Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155) (collectively, the
“Debtors”).
19-23013-rdd     Doc 47    Filed 10/16/19     Entered 10/16/19 11:13:36        Main Document
                                             Pg 2 of 3


respect to confirmation of the Proposed Plan for January 15, 2020 at 10:00 a.m. prevailing Eastern

time (the “Confirmation Hearing”).


       The parties (the Debtors and Brooklyn Lender) cannot amend this order by

stipulation or otherwise, and the Court will not amend it unless presented with (i) proof of

cause beyond the control of the party seeking amendment and (ii) timely application as soon

as possible after the party seeking amendment learns of the cause. FAILURE TO COMPLY

WITH THIS ORDER MAY RESULT IN DISMISSAL OR OTHER SANCTIONS. If the

delay or other act or omission of your adversary may result in a sanction against you, it is

incumbent on you to promptly bring this matter to the Court for relief.


       It is hereby ORDERED as follows:


 October 25, 2019               Deadline for the Debtors to file any objections to Brooklyn Lender’s
                                 claims (the “Claim Objection”).
                                Deadline for parties to identify the name(s) and expected opinion
                                 topics of any experts they plan to call.
 October 28, 2019               Deadline for the Debtors to complete their production in connection
                                 with Brooklyn Lender’s existing document requests pursuant to the
                                 2004 Application Order.
 November 4, 2019               Deadline for parties to notice depositions, serve document requests,
                                 or issue any subpoenas in connection with the Confirmation
                                 Hearing.
 November 15, 2019              Deadline for parties to produce expert reports.
                                Deadline for parties to meet and confer with respect to any disputes
                                 concerning discovery requests and to finalize scheduling of any
                                 depositions.
 December 6, 2019               Deadline for parties to complete document productions in response
                                 to new document requests served in connection with the
                                 Confirmation Hearing.
                                Deadline for parties to produce rebuttal expert reports.
 December 20, 2019              Deadline for parties to complete fact and expert depositions.




                                                2
19-23013-rdd   Doc 47    Filed 10/16/19      Entered 10/16/19 11:13:36         Main Document
                                            Pg 3 of 3


 January 3, 2020               Deadline for parties to file objections to confirmation of the
                                Proposed Plan and for Brooklyn Lender to respond to the Claim
                                Objection and to provide a copy to the Court’s chambers.
 January 6, 2020               Deadline for parties to meet and confer regarding trial exhibits.
 January 8, 2020               Deadline for parties to file trial declarations and to submit a joint
                                exhibit book to chambers in connection with Confirmation Hearing.
 January 10, 2020              Deadline for parties to file replies in support of confirmation of the
                                Proposed Plan and for the Debtors to file any reply in support of the
                                Claim Objection, with a copy to the Court’s chambers.
 January 15, 2020 at           Confirmation Hearing.
 10:00 a.m. (prevailing
 Eastern time)


Dated: October 15, 2019
       White Plains, New York

                                        /s/Robert D. Drain
                                        THE HONORABLE ROBERT D. DRAIN
                                        UNITED STATES BANKRUPTCY JUDGE




                                               3
